IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cynthia Diveglia,                   :
                    Appellant       :
                                    :
            v.                      : No. 1702 C.D. 2016
                                    : SUBMITTED: February 17, 2017
Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing          :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE JULIA K. HEARTHWAY, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE HEARTHWAY                       FILED: July 14, 2017

            Cynthia Diveglia appeals from an order of the Court of Common
Pleas of Adams County (trial court), affirming a driver’s license suspension
imposed by the Department of Transportation, Bureau of Driver Licensing
(Department). We affirm.


            Diveglia was charged with fleeing and evading a police officer in
violation of Section 3733 of the Vehicle Code, 75 Pa.C.S. § 3733, on November
16, 2014. (Reproduced Record (R.R.) at 33a.) She was convicted of the offense
on January 7, 2016. On January 21, 2016, information related to that conviction
was electronically transmitted to the Department. (Id. at 41a.) On January 28,
2016, the Department mailed Diveglia a letter notifying her that her driver’s
license was suspended for one year, effective March 3, 2016, as a result of her
conviction. (Id. at 9-11a.) Diveglia appealed to the trial court on February 11,
2016. (Id. at 6-7a.)


               On September 8, 2016, a hearing was held before the trial court. The
Department introduced a conviction report to demonstrate Diveglia’s underlying
conviction. The conviction report included four documents: (1) a cover page
certifying that the pages in the report were true copies of Department records; (2) a
copy of the official notice of suspension mailed to Diveglia; (3) a copy of a DL-21
Form1 used by the clerk of courts on behalf of the trial court to inform the
Department of Diveglia’s conviction; and (4) a copy of Diveglia’s driving record.
(Id. at 135-145a.) The DL-21 Form indicated that it was transmitted electronically
from the clerk of courts. Diveglia objected to the admission of the DL-21 Form,
arguing that the Department failed to demonstrate that the form was transferred to
the Department from a court, in compliance with section 1550(d)(2) of the Vehicle
Code, 75 Pa.C.S. § 1550(d)(2). (Id. at 123-24a.)


               On September 19, 2016, the trial court dismissed the appeal, affirming
the Department’s suspension. (Id. at 86a.) Diveglia appealed to this Court on
October 11, 2016, arguing that the admission of the DL-21 Form was improper
under section 1550(d)(2) of the Vehicle Code, which provides that in an appeal
from a driver’s license suspension,

               documents received by the [Department] from any other
               court. . . shall be admissible into evidence to support the

      1
          The DL-21 Form is also described as Sub-Exhibit No. 2 in the record.


                                                2
              [Department’s] case. In addition, if the [Department]
              receives information from a court by means of electronic
              transmission. . . it may certify that it has received the
              information by means of electronic transmission, and that
              certification shall be prima facie proof of the adjudication
              and facts contained in such an electronic transmission.
75 Pa.C.S. § 1550(d)(2).


              On appeal, 2 Diveglia does not contest her underlying conviction or the
Department’s authority to issue a one-year suspension to drivers convicted of that
offense. Instead, she argues that the admission of the DL-21 Form was improper
under section 1550(d)(2) of the Vehicle Code. Specifically, Diveglia argues that
the trial court erred when admitting the DL-21 Form because the Department failed
to establish that the electronically transmitted document was received from a court.
We disagree. The certification from the Department’s custodian of driver license
records that is included in the conviction report states, in relevant part:


              I hereby attest that the. . . documents listed below and
              attached hereto are full, true and correct. . . copies of
              documents and/or electronically stored information of
              which I have legal custody, and that the copies conform
              to the requirements of section 6109 of the Judicial Code.
              ...
              2) Report of the clerk of courts showing the conviction or
              acquittal of any violation of the Vehicle Code,
              electronically transmitted on 01/20/16, Adams County,
              No. 0000126-2016, date of violation 11/16/14, date of
              conviction 01/07/16. . . .

       2
         We review to determine whether the trial court’s findings of fact are supported by
competent evidence, whether the trial court committed an error of law, or whether the trial court
abused its discretion in reaching its decision. Department of Transportation, Bureau of Driver
Licensing v. Grubb, 618 A.2d 1152, 1153 n.3 (Pa. Cmwlth. 1992).


                                               3
(R.R. at 135a.) The DL-21 Form is a standardized Department form that states,
“[u]nder Section 6323 of the Vehicle Code, it is mandatory that the Clerk of Courts
report all violations of the Vehicle Code.” (R.R. at 140a.) In a space provided for
a signature by the Clerk of Courts, the form reads, “ELECTRONICALLY
TRANSMITTED 01/20/2016.” Id.


              Upon review of these documents and consideration of section
1550(d)(2) of the Vehicle Code, the trial court determined that the conviction
report “complies with the requirements of the statutory exception to the hearsay
rule set forth in 75 [Pa.C.S.] § 1550” and was properly admitted.                 (1925(a)
Opinion, October 25, 2016, at 3-4.) “The admission of evidence is committed to
the sound discretion of the trial court and will not be reversed absent an abuse of
discretion. . . Discretion is abused where the law is not applied.” Commonwealth
v. Chamberlain, 731 A.2d 593, 595 (Pa. 1999) (citations omitted). In this case, we
cannot conclude that the trial court abused its discretion by admitting the DL-21
Form under section 1550(d)(2) of the Vehicle Code.                    The Department’s
certification and the DL-21 Form itself indicate that DL-21 Form originated from
the Adams County Clerk of Courts.


              In Miles v. Department of Transportation, Bureau of Driver
Licensing, (Pa. Cmwlth. No. 512 C.D. 2016, filed January 12, 2017)(unreported),3
we addressed a similar question on the admissibility of certified conviction records


       3
         Parties may cite an unreported panel decision issued after January 15, 2008 for its
persuasive value. Commonwealth Court Internal Operating Procedure 414, 210 Pa. Code §
69.414.


                                             4
under section 1550(d)(2).      There, a licensee objected to the Department’s
admission of a conviction report because the report indicated that it was received
from the Administrative Office of Pennsylvania Courts (“AOPC”), rather than
directly from a court.     A representative of the Department testified that the
documentation of the licensee’s conviction came directly from the court, although
he presumed that it passed through the AOPC as an intermediary. Id. at 2-3. The
trial court in Miles entered an order sustaining the licensee’s appeal, concluding
that the record did not fall within the parameters of section 1550(d)(2) because the
record was received from the AOPC. Id. at 3.


             This Court reversed, finding that “[t]here is no support for the
proposition that Section 1550(d)(2) of the Vehicle Code prohibits the courts from
sending conviction detail through an administrative office.” Id. at 5. Section
1550(d)(2) provides for the admission of records received by the Department
electronically without restriction on the means of electronic transmission. The
Court concluded “that the hearsay exception provided in Section 1550(d)(2)
permits the admission of Conviction Detail reports that the Department receives
from courts by way of the AOPC.” Id. at 6.


             In Miles, we concluded that when the Department’s certified record
shows that an electronic transmission of conviction information originates with a
court, it is irrelevant whether it passes through an administrative office en route to
the Department for the purposes of section 1550(d)(2) of the Vehicle Code.
Similarly, where the Department certifies that it has received an electronic




                                          5
transmission of conviction information by way of a clerk of courts, such
information is admissible under section 1550(d)(2).


            We affirm.



                                      __________________________________
                                      JULIA K. HEARTHWAY, Judge




                                        6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cynthia Diveglia,                   :
                    Appellant       :
                                    :
            v.                      : No. 1702 C.D. 2016
                                    :
Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing          :




                                  ORDER


            AND NOW, this 14th day of July, 2017, the order of the Adams
County Court of Common Pleas in the above-captioned matter is affirmed.




                                    __________________________________
                                    JULIA K. HEARTHWAY, Judge